Exhibit 4.1 SUNTRUST MORTGAGE SECURITIZATION, LLC, as Depositor, SUNTRUST MORTGAGE, INC., as Sponsor, Originator and Servicer, [], as Master Servicer and Trust Administrator, [], as Trustee and SUNTRUST BANK, as Custodian POOLING AND SERVICING AGREEMENT Dated as of [] 1, 200[ ] SUNTRUST [] TRUST, SERIES 200[ ]-[ ] MORTGAGE-BACKED PASS-THROUGH CERTIFICATES, SERIES 200[ ]-[ ] TABLE OF CONTENTS ARTICLE I DEFINITIONS 5 Section 1.01. Definitions. 5 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONSAND WARRANTIES 49 Section 2.01. Mortgage Loans. 49 Section 2.02. Acceptance by the Trustee of the Mortgage Loans. 53 Section 2.03. Representations, Warranties and Covenants of the Originator and the Servicer. 54 Section 2.04. Delivery of Opinion of Counsel in Connection with Substitution; Non-Qualified Mortgages. 57 Section 2.05. Execution and Delivery of Certificates. 58 Section 2.06. Representations and Warranties of the Depositor. 58 Section 2.07. Representations, Warranties and Covenants of the Servicer, the Originator and the Master Servicer. 60 Section 2.08. Representations and Warranties of the Custodian. 64 Section 2.09. Purpose of Trust. 66 Section 2.10. Subsequent Transfers. 67 ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS 69 Section 3.01. Servicer to Service Mortgage Loans. 69 Section 3.02. Subservicing Agreements between the Servicer and Subservicers. 71 Section 3.03. Successor Subservicers. 72 Section 3.04. Liability of the Servicer. 73 Section 3.05. No Contractual Relationship between Subservicers and the Trustee, Master Servicer, Trust Administrator or Certificateholder. 73 Section 3.06. Assumption or Termination of Subservicing Agreements by Master Servicer, Trustee or Trust Administrator. 73 Section 3.07. Collection of Certain Mortgage Loan Payments. 74 Section 3.08. Subservicing Accounts. 75 Section 3.09. Collection of Taxes, Assessments and Similar Items; Escrow Accounts. 75 Section 3.10. Collection Account. 76 Section 3.11. Withdrawals from the Collection Account and the Certificate Account. 77 Section 3.12. Investment of Funds in the Collection Account, the Pre-Funding Account and the Certificate Account. 79 Section 3.13. Maintenance of Hazard Insurance, Errors and Omissions and Fidelity Coverage. 80 Section 3.14. Enforcement of Due-on-Sale Clauses; Assumption Agreements. 82 Section 3.15. Realization upon Defaulted Mortgage Loans. 83 Section 3.16. Release of Mortgage Files. 85 i Section 3.17. Title, Conservation and Disposition of REO Property. 86 Section 3.18. Notification of Adjustments. 88 Section 3.19. Access to Certain Documentation and Information Regarding the Mortgage Loans. 88 Section 3.20. Documents, Records and Funds in Possession of the Servicer to Be Held for the Trustee. 88 Section 3.21. Servicing Compensation. 89 Section 3.22. Annual Statement as to Compliance. 89 Section 3.23. Report on Assessment of Compliance and Attestation. 90 Section 3.24. Master Servicer to Act as Servicer. 92 Section 3.25. Compensating Interest. 92 Section 3.26. Credit Reporting; Gramm-Leach-Bliley Act. 92 Section 3.27. Certificate Account. 93 Section 3.28. Pre-Funding Account. 93 Section 3.29. [Reserved.] 94 Section 3.30. REMIC-Related Covenants. 94 Section 3A.01 Master Servicer. 94 Section 3A.02 REMIC-Related Covenants. 95 Section 3A.03 Monitoring of Servicer. 95 Section 3A.04 Fidelity Bond. 96 Section 3A.05 Power to Act; Procedures. 96 Section 3A.06 Due-on-Sale Clauses; Assumption Agreements. 97 Section 3A.07 Documents, Records and Funds in Possession of Master Servicer To Be Held for Trustee. 97 Section 3A.08 [RESERVED]. 98 Section 3A.09 Compensation for the Master Servicer. 98 Section 3A.10 [RESERVED]. 98 Section 3A.11 [RESERVED]. 98 Section 3A.12 Obligation of the Master Servicer in Respect of Prepayment Interest Shortfalls. 98 ARTICLE IV DISTRIBUTIONS AND ADVANCES BY THE SERVICER 98 Section 4.01. Advances. 98 Section 4.02. Priorities of Distribution. 100 Section 4.03. Monthly Statements to Certificateholders. 104 Section 4.04. [Reserved]. 108 Section 4.05. Allocation of Realized Loss Amounts. 108 Section 4.06. Compliance with Withholding Requirements. 109 Section 4.07. Commission Reporting. 110 Section 4.08. REMIC Distributions and Allocation of Losses. 119 ARTICLE V THE CERTIFICATES 123 Section 5.01. The Certificates. 123 ii Section 5.02. Certificate Register; Registration of Transfer and Exchange of Certificates. 124 Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates. 130 Section 5.04. Persons Deemed Owners. 130 Section 5.05. Access to List of Certificateholders’ Names and Addresses. 130 Section 5.06. Maintenance of Office or Agency. 130 ARTICLE VI THE DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SERVICER AND THE CUSTODIAN 131 Section 6.01. Respective Liabilities of the Depositor, the Originator, the Master Servicer and the Servicer. 131 Section 6.02. Merger or Consolidation of the Depositor, the Originator, the Master Servicer, the Servicer or the Custodian. 131 Section 6.03. Limitation on Liability of the Depositor, the Originator, the Master Servicer, the Trust Administrator, the Servicer, the Custodian and Others. 131 Section 6.04. Limitation on Resignation of the Servicer or Custodian. 132 Section 6.05. Additional Indemnification by the Servicer; Third Party Claims. 133 Section 6.06. Rights of the Depositor, the Master Servicer, the Trust Administrator and the Trustee in Respect of the Servicer. 133 Section 6.07. Limitation on Resignation of the Master Servicer. 134 Section 6.08. Assignment of Master Servicing. 134 Section 6.09. Fees of the Custodian. 135 ARTICLE VII DEFAULT 135 Section 7.01. Events of Default. 135 Section 7.02. Master Servicer to Act; Appointment of Successor. 141 Section 7.03. Notification to Certificateholders. 143 ARTICLE VIII CONCERNING THE TRUSTEE AND THE TRUST ADMINISTRATOR 143 Section 8.01. Duties of the Trustee and Trust Administrator. 143 Section 8.02. Certain Matters Affecting the Trustee and the Trust Administrator. 144 Section 8.03. Neither the Trustee Nor the Trust Administrator Liable for Certificates or Mortgage Loans. 146 Section 8.04. Trustee and Trust Administrator MayOwn Certificates. 147 Section 8.05. Fees and Expenses of the Trustee and Trust Administrator. 147 Section 8.06. Eligibility Requirements for the Trustee and Trust Administrator. 148 Section 8.07. Resignation and Removal of the Trustee or Trust Administrator. 148 Section 8.08. Successor Trustee or Trust Administrator. 149 Section 8.09. Merger or Consolidation of the Trustee or the Trust Administrator. 150 Section 8.10. Appointment of Co-Trustee or Separate Trustee. 150 Section 8.11. Representations and Warranties of the Trustee and Trust Administrator. 151 iii ARTICLE IX TERMINATION 152 Section 9.01. Termination upon Liquidation or Purchase of the Mortgage Loans. 152 Section 9.02. Final Distribution on the Certificates. 152 Section 9.03. Additional Termination Requirements. 154 ARTICLE X MISCELLANEOUS PROVISIONS 154 Section 10.01. Amendment. 154 Section 10.02. Recordation of Agreement; Counterparts. 156 Section 10.03. Governing Law. 157 Section 10.04. Intention of Parties. 157 Section 10.05. Notices. 157 Section 10.06. Severability of Provisions. 158 Section 10.07. Assignment; Sales; Advance Facilities. 158 Section 10.08. Limitation on Rights of Certificateholders. 160 Section 10.09. Inspection and Audit Rights. 161 Section 10.10. Certificates Nonassessable and Fully Paid. 161 Section 10.11. Waiver of Jury Trial. 162 ARTICLE XI REMIC PROVISIONS 162 Section 11.01. REMIC Administration. 162 Section 11.02. Prohibited Transactions and Activities. 165 Section 11.03. Indemnification. 166 SCHEDULES ScheduleI Mortgage Loan Schedule ScheduleII Reserved ScheduleIII Reserved ScheduleIV Representations and Warranties of SunTrust Mortgage, Inc. as to the Mortgage Loans ScheduleI Mortgage Loan Schedule EXHIBITS ExhibitA Formof ClassA and Class M Certificates ExhibitB [Reserved] ExhibitC Formof ClassR Certificate ExhibitD Form of Subsequent Transfer Agreement ExhibitE Formof Initial Certification of Custodian ExhibitF Formof Document Certification and Exception Report of Custodian iv ExhibitG Formof Residual Transfer Affidavit and Agreement ExhibitH Formof Transferor Certificate ExhibitI Formof Rule144A Letter ExhibitJ Formof Request for Release ExhibitK Formof Contents for Each Mortgage File ExhibitL Power of Attorney ExhibitM Form of Trust Administrator Certification ExhibitN [Reserved] ExhibitO Purchase Agreement Exhibit P Standard & Poor’s LEVELS® Glossary Exhibit Q Form of Calculation of Realized Loss Exhibit R [Reserved] Exhibit S Relevant Servicing Criteria Exhibit T Form 10-D, Form 8-K and Form 10-K Reporting Responsibility v THIS POOLING AND SERVICING AGREEMENT, dated as of [] 1, 200[ ], among SUNTRUST MORTGAGE SECURITIZATION, LLC, as depositor (the “Depositor”), SUNTRUST MORTGAGE, INC., as originator, sponsor and servicer (the “Originator,” “Sponsor” and the “Servicer,” as applicable; and together “SunTrust”), and [], as master servicer and trust administrator (the “Master Servicer” and the “Trust Administrator” in such capacities, respectively), [], astrustee (the “Trustee”) and SUNTRUST BANK, as custodian (the “Custodian”), W I T N E S S E T H: In consideration of the mutual agreements herein contained, the parties hereto agree as follows: PRELIMINARY STATEMENT The Issuing Entity intends to sell pass-through certificates (collectively, the “Certificates”), to be issued hereunder in multiple Classes, which in the aggregate will evidence the entire beneficial ownership interest in the Trust Fund created hereunder.The Certificates will consist of [eleven] Classes of Certificates, designated as (i) the Class 1-A Certificates, (ii) the Class 2-A Certificates, (iii) the Class 3-A Certificates, (iv) the Class M1, Class M2, Class M3, Class M4, Class M5, Class M6 and Class M7 and (v) the Class R Certificates.The descriptions of REMICI, REMICII and REMIC III that follow are part of the Preliminary Statement.Any inconsistencies or ambiguities in this Agreement or in the administration of this Agreement shall be resolved in a manner that preserves the validity of such REMIC elections described below. REMICI As provided herein, the Trust Administrator will make an election to treat the assets of the Trust Fund (exclusive of the Pre-Funding Account) as a real estate mortgage investment conduit (a “REMIC”) for federal income tax purposes, and such segregated pool of assets will be designated as “REMICI.”The Class R-1 Interest will represent the sole Class of “residual interests” in REMICI for purposes of the REMIC Provisions.Interest on all Classes of REMICI Regular Interests will be calculated on the basis of a 360-day year consisting of twelve 30-day months. The following table irrevocably sets forth the designation, the Uncertificated REMICI Pass-Through Rate, the initial Uncertificated Balance, and solely for purposes of satisfying Treasury Regulations Section 1.860G-1(a)(4)(iii), the “latest possible maturity date” for each of the REMICI Interests.None of the REMICI Regular Interests shall be certificated. Designation(1) Initial Uncertificated Balance Uncertificated REMIC I Pass-Through Rate 1-Initial (2) 1-PF (2) 2-Initial (3) 2-PF (3) 3-Initial (4) 3-PF (4) (1) For purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations, the Distribution Date in the month immediately following the maturity date for the Mortgage Loan with the latest maturitydate has been designated as the “latest possible maturity date” for each REMIC I Regular Interest. (2) Weighted Average Net Mortgage Rate for Loan Group 1. (3) Weighted Average Net Mortgage Rate for Loan Group 2. (4) Weighted Average Net Mortgage Rate for Loan Group 3. REMIC II As provided herein, the Trust Administrator shall elect to treat the segregated pool of assets consisting of the REMICI Regular Interests as a REMIC for federal income tax purposes, and such segregated pool of assets shall be designated as “REMICII.”The Class R-II Interest shall evidence the sole Class of “residual interests” in REMICII for purposes of the REMIC Provisions.Interest on each Class listed below will be calculated on the basis of the actual number of days in the related Interest Accrual Period and a 360-day year. The following table irrevocably sets forth the designation, the Uncertificated REMICII Pass-Through Rate, the initial Uncertificated Balance, and solely for purposes of satisfying Treasury Regulations Section 1.860G-1(a)(4)(iii), the “latest possible maturity date” for each of the REMICI Interests.None of the REMICII Regular Interests shall be certificated. Designation Initial Uncertificated Balance Uncertificated REMIC II Pass-Through Rate 1-L (2) 1-LS (2) 2-L (3) 2-LS (3) 3-L (4) 3-LS (4) (1) For purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations, the Distribution Date in the month immediately following the maturity date for the Mortgage Loan with the latest maturity date has been designated as the “latest possible maturity date” for each REMICI Regular Interest. (2) Weighted average of the pass-through rates of the Class 1-Initial and Class 1-PF Interest. (3) Weighted average of the pass-through rates of the Class 2-Initial and Class 2-PF Interest. (4) Weighted average of the pass-through rates of the Class 3-Initial and Class 3-PF Interest. 2 REMICIII As provided herein, the Trust Administrator shall elect to treat the segregated pool of assets consisting of the REMICII Regular Interests as a REMIC for federal income tax purposes, and such segregated pool of assets shall be designated as “REMICIII.”The Class R-III Interest shall evidence the sole Class of “residual interests” in REMICIII for purposes of the REMIC Provisions.Interest on each Class listed below will be calculated on the basis of the actual number of days in the related Interest Accrual Period and a 360-day year. The following table sets forth (or describes) the Class designation, Pass-Through Rate and initial Class Certificate Balance for each Class of REMIC III Regular Interests comprising the “Regular Interests” in REMIC III for purposes of the REMIC provisions: Class Initial Class Certificate Balance or Initial REMIC III Uncertificated Balance Pass-Through Interest Rate Assumed Final Maturity Dates(1) 1-A $[] (2) 2-A $[] (3) 3-A $[] (4) M1 $[] (5) M2 $[] ( ) M3 $[] ( ) M4 $[] ( ) M5 $[] ( ) M6 $[] ( ) M7 $[] ( ) (1) Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations, the Distribution Date following the maturity date for the Mortgage Loan with the latest maturity date has been designated as the “latest possible maturity date” for each REMICIII Regular Interest, each of which represents one or more of the “regular interests” in REMICIII. (2) The Pass-Through Rate for the Class 1-A Certificates for the interest accrual period related to each Distribution Date will equal the Weighted Average Net Mortgage Rate of Loan Group 1.The Pass-Through Rate for those Certificates for the Interest Accrual Period related to the first Distribution Date is % per annum. (3) The pass-through rate for the Class 2-A Certificates for the interest accrual period related to each Distribution Date will equal the Weighted Average Net Mortgage Rate of Loan Group 2.The Pass-Through Rate for those Certificates for the Interest Accrual Period related to the first Distribution Date is % per annum. (4) The Pass-Through Rate for the Class 3-A Certificates for the interest accrual period related to each Distribution Date will equal the Weighted Average Net Mortgage Rate of Loan Group 3.The Pass-Through Rate for those Certificates for the Interest Accrual Period related to the first Distribution Date is % per annum. (5) For the Interest Accrual Period for any Distribution Date, the Pass-Through Rate for each Class of Subordinated Certificates will be the Subordinate Pass-Through Rate, which will be equal to (i) the sum of the following for each Loan Group: the product of (x) the Weighted Average Adjusted Net Mortgage Rate of the 3 Mortgage Loans in that Loan Group as of the first day of the prior calendar month and (y) the aggregate Stated Principal Balance of the Mortgage Loans in that Loan Group as of the first day of the related Due Period, minus the aggregate Certificate Principal Balance of the Senior Certificates related to that Loan Group immediately prior to that Distribution Date, divided by (ii) the aggregate Certificate Principal Balance of the Subordinated Certificates immediately prior to that Distribution Date.For federal income tax purposes, the Subordinate Pass-Through Rate will equal the weighted average of the pass-through rates on the Class 1-LS, Class 2-LS and Class 3-LS Interests. The foregoing REMIC structure is intended to cause all of the cash from the Mortgage Loans to flow through to REMIC II as cash flow on a REMIC regular interest, without creating any shortfall—actual or potential (other than for credit losses)—to any REMIC regular interest.To the extent that such structure is believed to diverge from such intention, the party identifying such ambiguity or drafting error shall notify the other parties hereto, and the parties hereto shall attempt to resolve such ambiguity or drafting error in accordance with Section 10.01 hereto. The Stated Principal Balance as of the Initial Cut-off Date of Loan Group 1, Loan Group 2 and Loan Group 3 is $[], $[] and $[], respectively. The minimum denomination for each Class of the Senior Certificates and Subordinate Certificates will be $100,000, with integral multiples of $1 in excess thereof except that one Certificate in each Class may be issued in a different amount; and provided that such Certificates must be purchased in minimum total investments of $100,000 per Class.The minimum denomination for the ClassR Certificates will be a 100% Percentage Interest in such Class. Set forth below are designations of Classes of Certificates to the categories used herein: Book-Entry Certificates All Classes of Certificates other than the Physical Certificates. ERISA-Restricted Certificates The ClassR Certificates and any Certificate that no longer meets the rating requirements of the Underwriter’s Exemption. Offered Certificates The Senior Certificates and the Subordinate Certificates. Physical Certificates ClassR Certificates. Private Certificates ClassR Certificates. Rating Agencies Moody’s, Standard & Poor’s and Fitch. Residual Certificates ClassR Certificates. Senior Certificates Class 1-A, Class 2-A and Class 3-A Certificates. Subordinate Certificates ClassM1, ClassM2, Class M3, ClassM4, ClassM5, Class M6 and ClassM7 Certificates. 4 ARTICLE I DEFINITIONS Section 1.01.Definitions. Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: 10-K Filing Deadline:As defined in Section 4.07(a)(iv)(A). 1933 Act:The Securities Act of 1933, as amended. 30-Day Delinquency:Each Mortgage Loan with respect to which any portion of a Scheduled Payment is, as of the last day of the prior Due Period, one month past due (without giving effect to any grace period). 60+ Day Delinquent Mortgage Loan:Each Mortgage Loan with respect to which any portion of a Scheduled Payment is, as of the last day of the prior Due Period, two months or more past due (without giving effect to any grace period), each Mortgage Loan in foreclosure, all REO Property and each Mortgage Loan for which the Mortgagor has filed for bankruptcy (but not including any Liquidated Mortgage Loan (or related REO Property) as of the end of the related Prepayment Period). Accepted Master Servicing Practices:With respect to any Mortgage Loan, as applicable, (1) either (x) those mortgage master servicing practices of prudent mortgage lending institutions which master service Mortgage Loans of the same type and quality as such Mortgage Loan in the jurisdiction where the related Mortgaged Property is located to the extent applicable to the Master Servicer (except in its capacity as successor to the Servicer), or (y) as provided in Section 3A.01 hereof, but in no event below the standard set forth in clause (x) and (2) in accordance with applicable local, state and federal laws, rules and regulations. Accepted Servicing Practices:With respect to any Mortgage Loan, as applicable, (1) either (x) those mortgage servicing practices of prudent mortgage lending institutions which service Mortgage Loans of the same type and quality as such Mortgage Loan in the jurisdiction where the related Mortgaged Property is located to the extent applicable to the Servicer, or (y) as provided in Section 3.01 hereof, but in no event below the standard set forth in clause (x) and (2) in accordance with applicable local, state and federal laws, rules and regulations. Account:Any of the Collection Account, the Certificate Account, the Pre-Funding Account or any Escrow Account.Each Account shall at all times be an Eligible Account. Addition Notice:The notice given pursuant to Section 2.03 with respect to the transfer of Subsequent Mortgage Loans to the Trust pursuant to such Section. Additional Disclosure Notification:The meaning set forth in Section 4.07(a)(ii). Additional Form 10-D Disclosure:The meaning set forth in Section 4.07(a)(i). 5 Additional Form 10-K Disclosure:The meaning set forth in Section 4.07(a)(iv). Adjustable Rate Mortgage Loan:An adjustable rate Mortgage Loan purchased pursuant to the Purchase Agreement. [Adjusted Net Maximum Mortgage Rate:As to each Mortgage Loan for any Distribution Date, a per annum rate equal to the applicable Maximum Mortgage Interest Rate for such Mortgage Loan as of the first day of the month preceding the month in which such Distribution Date occurs minus the Expense Fee Rate.] Adjusted Net Mortgage Interest Rate:As to each Mortgage Loan for any Distribution Date, the per annum rate equal to the Mortgage Interest Rate for such Mortgage Loan as of the first day of the month preceding the month in which such Distribution Date occurs less the Expense Fee Rate. Adjustment Date:As to any Adjustable Rate Mortgage Loan, the first Due Date on which the related Mortgage Interest Rate adjusts as set forth in the related Mortgage Note and each Due Date thereafter on which the Mortgage Interest Rate adjusts as set forth in the related Mortgage Note. Advance:Any P&I Advance or Servicing Advance made by the Master Servicer or the Servicer in respect of any Distribution Date pursuant to Section 4.01. Advance Facility:A financing or other facility as described in Section10.07. Advancing Person:The Person to whom the Servicer’s rights under this Agreement to be reimbursed for any P&I Advances or Servicing Advances have been assigned pursuant to Section10.07. Adverse REMIC Event:As defined in Section11.01(f) hereof. Affiliate:With respect to any Person, any other Person controlling, controlled by or under common control with such first Person.For the purposes of this definition, “control” means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. Agreement:This Pooling and Servicing Agreement and all amendments or supplements hereto. Aggregate Collateral Balance:As of any date of determination (other than the Closing Date), an amount equal to the Aggregate Loan Balance plus the amount, if any, then on deposit in the Pre-Funding Account exclusive of investment income.As of the Closing Date, an amount equal to the sum of the Aggregate Loan Balance as of the Initial Cut-off Date and the amount on deposit in the Pre-Funding Account as of the Closing Date. 6 Aggregate Loan Balance:As of any date of determination, an amount equal to the aggregate of the Stated Principal Balances of the Mortgage Loans as of the Cut-off Date. Aggregate Subordinate Optimal Principal Amount:For any Distribution Date, the sum of the Subordinate Optimal Principal Amounts for each Loan Group. Aggregate Subordinate Percentage:With respect to the Subordinate Certificates and as of any Distribution Date, the aggregate Certificate Principal Balance for the Subordinate Certificates divided by the Aggregate Pool Principal Balance. Allocable Share:For any Distribution Date and with respect to each Class of Subordinate Certificates, the portion of the Aggregate Subordinate Optimal Principal Amount allocable to such Class, equal to the product of the Aggregate Subordinate Optimal Principal Amount on such Distribution Date and a fraction, the numerator of which is the related Certificate Principal Balance thereof and the denominator of which is the aggregate of the Certificate Principal Balances of the Subordinate Certificates. Alternative Title Product:[to come] Amount Available for Group 1 Principal:As to any Distribution Date, Group 1 Available Funds for such Distribution Date reduced by the aggregate amount distributable on such Distribution Date in respect of interest on the Group 1 Certificates pursuant to Section 4.02(a)(i) priority first sub-clause (A). Amount Available for Group 2 Principal:As to any Distribution Date, Group 2 Available Funds for such Distribution Date reduced by the aggregate amount distributable on such Distribution Date in respect of interest on the Group 2 Certificates pursuant to Section 4.02(a)(i) priority first sub-clause (B). Amount Available for Group 3 Principal:As to any Distribution Date, Group 3 Available Funds for such Distribution Date reduced by the aggregate amount distributable on such Distribution Date in respect of interest on the Group 3 Certificates pursuant to Section 4.02(a)(i) priority first sub-clause (C). Apportioned Subordinate Principal Distribution Amount:For any Distribution Date and the Subordinate Certificates, the product of (i) the Subordinate Principal Distribution Amount for the Subordinate Certificates and (ii) the Apportionment Fraction. Apportionment Fraction:With respect to the Subordinate Certificates and for any Distribution Date, in the event that the Certificate Principal Balances of the Senior Certificates of any Certificate Group have been reduced to zero, a fraction, the numerator of which is equal to the Subordinate Optimal Principal Amount of the Loan Group related to such Certificate Group, and the denominator of which is equal to the Aggregate Subordinate Optimal Principal Amount. Appraised Value:With respect to any Mortgage Loan, the value of the related Mortgaged Property based upon the appraisal made for the originator at the time of origination of such Mortgage Loan or the sales price of such Mortgaged Property at such time of origination, 7 whichever is less; provided, however, that in the case of a refinanced Mortgage Loan, such value is based solely upon the appraisal made at the time of origination of such refinanced Mortgage Loan. Assessment of Compliance:As defined in Section 3.23. Assignment of Mortgage:An assignment of the Mortgage, notice of transfer or equivalent instrument in recordable form (other than the assignee’s name and recording information not yet returned from the recording office), reflecting the sale of the Mortgage to the Trustee. Attestation Report:As defined in Section 3.23. Back-Up Certification:As defined in Section 4.07(a)(iv). Bankruptcy Coverage Termination Date:With respect to any Loan Group, the point in time at which the Bankruptcy Loss Coverage Amount is reduced to zero. Bankruptcy Loss:With respect to any Mortgage Loan, a Deficient Valuation or Debt Service Reduction as reported by the Servicer to the Master Servicer; provided, however, that a Bankruptcy Loss shall not be deemed a Bankruptcy Loss hereunder so long as the Master Servicer has notified the Trustee in writing that either the Master Servicer or the Servicer is diligently pursuing any remedies that may exist in connection with the related Mortgage Loan and either (A) the related Mortgage Loan is not in default with regard to payments due thereunder or (B) delinquent payments of principal and interest under the related Mortgage Loan and any related escrow payments in respect of such Mortgage Loan are being advanced on a current basis by either the Master Servicer or the Servicer, in either case without giving effect to any Debt Service Reduction or Deficient Valuation. Bankruptcy Loss Coverage Amount:With respect to any Distribution Date, the Bankruptcy Loss Coverage Amount shall equal the related Initial Bankruptcy Coverage Amount as reduced by (i) the aggregate amount of Bankruptcy Losses relating to the Mortgage Loans since [] 1, 200[ ] and (ii) any permissible reductions in the Bankruptcy Loss Coverage Amount as evidenced by a letter of each Rating Agency to the Trust Administrator to the effect that any such reduction or modification will not adversely affect the then current ratings assigned to the Senior Certificates rated by it. Best’s:Best’s Key Rating Guide, as the same shall be amended from time to time. Book-Entry Certificates:As specified in the Preliminary Statement. Business Day:Any day other than (i)Saturday or Sunday, or (ii)a day on which banking and savings and loan institutions, in (a)the states of New York, Virginia and Georgia, (b)the state in which the Servicer’s servicing operations are located, or (c)the state in which the Trustee’s and Trust Administrator’s operations are located, are authorized or obligated by law or executive order to be closed. 8 Certificate:Any one of the Certificates executed by the Trust Administrator in substantially the forms attached hereto as exhibits. Certificate Account:The separate Eligible Account created and maintained by the Trust Administrator pursuant to Section3.27(b) in the name of the Trust Administrator for the benefit of the Certificateholders and designated “[] in trust for registered holders of SunTrust [] Mortgage-Backed Pass-Through Certificates, Series200[ ]-[ ].”Funds in the Certificate Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement and may be invested in Permitted Investments. Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the beneficial owner of such Book-Entry Certificate. Certificate Principal Balance:With respect to any Class of Certificates, other than the Class R Certificates, immediately prior to any Distribution Date will be equal to the Original Certificate Principal Balance thereof reduced by the sum of all amounts actually distributed in respect of principal of such Class and, in the case of a Subordinate Certificate, Realized Losses allocated thereto on all prior Distribution Dates (taking into account any increases in the Certificate Principal Balance thereof by any Subsequent Recoveries allocated to that Class).The Class R Certificates will not have a Certificate Principal Balance. Certificate Register:The register maintained pursuant to Section5.02. Certificate Registrar:The registrar appointed pursuant to Section5.02. Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register, except that, solely for the purpose of giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor, the Master Servicer, the Servicer, or the Custodian or any affiliate thereof shall be deemed not to be Outstanding and the Percentage Interest evidenced thereby shall not be taken into account in determining whether the requisite amount of Percentage Interests necessary to effect such consent has been obtained. Certification Parties:As defined in Section 4.07(a)(iv) hereof. Certifying Person:As defined in Section 4.07(a)(iv) hereof. Class:All Certificates or REMIC I Regular Interests or REMIC II Regular Interests bearing the same Class designation as set forth in the Preliminary Statement. Class 1-A Certificates:All Certificates bearing the Class designation of “Class 1-A Certificates” representing the right to distributions as set forth herein and therein and representing a regular interest in REMICIII for purposes of the REMIC Provisions. Class2-A Certificates:All Certificates bearing the Class designation of “Class 2-A Certificates” representing the right to distributions as set forth herein and therein and representing a regular interest in REMICIII for purposes of the REMIC Provisions. 9 Class 3-A Certificates:All Certificates bearing the Class designation of “Class 3-A Certificates” representing the right to distributions as set forth herein and therein and representing a regular interest in REMICIII for purposes of the REMIC Provisions. Class Certificate Balance:With respect to any Class and as to any date of determination, the aggregate of the Certificate Principal Balances of all Certificates of such Classas of such date. Class Interest Shortfall:As to any Distribution Date and any interest-bearing Class of Certificates, the amount by which the amount described in clause (i) of the definition of “Accrued Certificate Interest” for such Class exceeds the amount of interest actually distributed on such Class on such Distribution Date pursuant to such clause (i). ClassM1 Certificates:All Certificates bearing the Classdesignation of “ClassM1 Certificates” representing the right to distributions as set forth herein and therein and representing a regular interest in REMICIII for purposes of the REMIC Provisions. Class M1 Principal Distribution Amount:With respect to any Distribution Date and the Class M-1 Certificates, an amount equal to the lesser of (I) the aggregate Certificate Principal Balance of such Class of Subordinate Certificates immediately prior to such Distribution Date and (II) the excess of (x) the sum of (i) the aggregate Certificate Principal Balance of the Senior Certificates (after taking into account the payment of the Senior Principal Distribution Amount on such Distribution Date) and (ii) the aggregate Certificate Principal Balance of the Class M-1 Certificates immediately prior to such Distribution Date over (y) the lesser of (A) the product of (i)[]%and (ii) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) and (B) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) minus the Overcollateralization Floor. ClassM2 Certificates:All Certificates bearing the Classdesignation of “ClassM2 Certificates” representing the right to distributions as set forth herein and therein and representing a regular interest in REMICIII for purposes of the REMIC Provisions. Class M2 Principal Distribution Amount:Class M4 Principal Distribution Amount means, for any Distribution Date, an amount equal to the lesser of (I) the Certificate Principal Balance of the Class M2 Certificates immediately prior to such Distribution Date and (II) the excess of (x) the sum of (i) the aggregate Certificate Principal Balance of the Senior Certificates (after taking into account the payment of the Senior Principal Distribution Amount on such Distribution Date), (ii) the aggregate Certificate Principal Balance of the Class M1 Certificates (after taking into account the payment of the Class M1 Principal Distribution Amounts on such Distribution Date) and (iii) the Certificate Principal Balance of the Class M2 Certificates immediately prior to such Distribution Date over (y) the lesser of (A) the product of (i) []% 10 and (ii) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) and (B) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) minus the Overcollateralization Floor. Class M3 Certificates:All Certificates bearing the Class designation of “Class M3 Certificates” representing the right to distributions as set forth herein and therein and representing a regular interest in REMICIII for purposes of the REMIC Provisions. Class M3 Principal Distribution Amount:Class M4 Principal Distribution Amount means, for any Distribution Date, an amount equal to the lesser of (I) the Certificate Principal Balance of the Class M3 Certificates immediately prior to such Distribution Date and (II) the excess of (x) the sum of (i) the aggregate Certificate Principal Balance of the Senior Certificates (after taking into account the payment of the Senior Principal Distribution Amount on such Distribution Date), (ii) the aggregate Certificate Principal Balance of the Class M1 and Class M2 Certificates (after taking into account the payment of the Class M1 and Class M2 Principal Distribution Amounts on such Distribution Date) and (iii) the Certificate Principal Balance of the Class M3 Certificates immediately prior to such Distribution Date over (y) the lesser of (A) the product of (i) []%and (ii) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) and (B) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) minus the Overcollateralization Floor. ClassM4 Certificates:All Certificates bearing the Classdesignation of “ClassM4 Certificates” representing the right to distributions as set forth herein and therein and representing a regular interest in REMICIII for purposes of the REMIC Provisions. Class M4 Principal Distribution Amount:Class M4 Principal Distribution Amount means, for any Distribution Date, an amount equal to the lesser of (I) the Certificate Principal Balance of the Class M4 Certificates immediately prior to such Distribution Date and (II) the excess of (x) the sum of (i) the aggregate Certificate Principal Balance of the Senior Certificates (after taking into account the payment of the Senior Principal Distribution Amount on such Distribution Date), (ii) the aggregate Certificate Principal Balance of the Class M1, Class M2 and Class M3 Certificates (after taking into account the payment of the Class M1, Class M2 and Class M3 Principal Distribution Amounts on such Distribution Date) and (iii) the Certificate Principal Balance of the Class M4 Certificates immediately prior to such Distribution Date over (y) the lesser of (A) the product of (i) []%and (ii) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled 11 Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) and (B) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) minus the Overcollateralization Floor. ClassM5 Certificates:All Certificates bearing the Class designation of “ClassM5 Certificates” representing the right to distributions as set forth herein and therein and representing a regular interest in REMIC III for purposes of the REMIC Provisions. ClassM5 Principal Distribution Amount:Class M5 Principal Distribution Amount means, for any Distribution Date, an amount equal to the lesser of (I) the Certificate Principal Balance of the Class M5 Certificates immediately prior to such Distribution Date and (II) the excess of (x) the sum of (i) the aggregate Certificate Principal Balance of the Senior Certificates (after taking into account the payment of the Senior Principal Distribution Amount on such Distribution Date), (ii) the aggregate Certificate Principal Balance of the Class M1, Class M2, Class M3 and Class M4 Certificates (after taking into account the payment of the Class M1, Class M2, Class M3 and Class M4 Principal Distribution Amounts on such Distribution Date), and (iii) the Certificate Principal Balance of the Class M5 Certificates immediately prior to such Distribution Date over (y) the lesser of (A) the product of (i)[]%and (ii) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) and (B) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) minus the Overcollateralization Floor. Class M6 Certificates:All Certificates bearing the Class designation of “Class M6 Certificates” representing the right to distributions as set forth herein and therein and representing a regular interest in REMICIII for purposes of the REMIC Provisions. Class M6 Principal Distribution Amount:Class M6 Principal Distribution Amount means, for any Distribution Date, an amount equal to the lesser of (I) the Certificate Principal Balance of the Class M6 Certificates immediately prior to such Distribution Date and (II) the excess of (x) the sum of (i) the aggregate Certificate Principal Balance of the Senior Certificates (after taking into account the payment of the Senior Principal Distribution Amount on such Distribution Date), (ii) the aggregate Certificate Principal Balance of the Class M1, Class M2, Class M3, Class M4 and Class M5 Certificates (after taking into account the payment of the Class M1, Class M2, Class M3, Class M4 and Class M5 Principal Distribution Amounts on such Distribution Date), and (iii) the Certificate Principal Balance of the Class M6 Certificates immediately prior to such Distribution Date over (y) the lesser of (A) the product of (i) []% and (ii) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal 12 received during the related Prepayment Period) and (B) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) minus the Overcollateralization Floor. ClassM7 Certificates:All Certificates bearing the Classdesignation of “ClassM7 Certificates” representing the right to distributions as set forth herein and therein and representing a regular interest in REMICIII for purposes of the REMIC Provisions. ClassM7 Principal Distribution Amount:Class M7 Principal Distribution Amount means, for any Distribution Date, an amount equal to the lesser of (I) the Certificate Principal Balance of the Class M7 Certificates immediately prior to such Distribution Date and (II) the excess of (x) the sum of (i) the aggregate Certificate Principal Balance of the Senior Certificates (after taking into account the payment of the Senior Principal Distribution Amount on such Distribution Date), (ii) the aggregate Certificate Principal Balance of the Class M1, Class M2, Class M3, Class M4, Class M5 and Class M6 Certificates (after taking into account the payment of the Class M1, Class M2, Class M3, Class M4, Class M5 and Class M6 Principal Distribution Amounts on such Distribution Date), and (iii) the Certificate Principal Balance of the Class M7 Certificates immediately prior to such Distribution Date over (y) the lesser of (A) the product of (i) []%and (ii) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) and (B) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period (after giving effect to Scheduled Payments of principal due during the related Due Period, to the extent received or advanced, and unscheduled collections of principal received during the related Prepayment Period) minus the Overcollateralization Floor. Class Prepayment Distribution Trigger:This trigger is satisfied with respect to any Class of Subordinate Certificates and any Distribution Date, if either (i) the fraction, the numerator of which is the aggregate Certificate Principal Balance of such Class and each Class of Subordinate Certificates subordinate thereto, immediately prior to such Distribution Date, and the denominator of which is the Aggregate Pool Principal Balance with respect to that Distribution Date, equals or exceeds such percentage calculated as of the Closing Date or (ii) such Class of Subordinate Certificates is the only Class of Subordinate Certificates then outstanding. ClassR Certificates:All Certificates bearing the Class designation of “ClassR Certificates” and evidencing the ownership of the “residual interest” in each of REMICI, REMICII and REMIC III for purposes of the REMIC Provisions.The ClassR Certificate represents the ownership of the Class R-I Interest, the Class R-II Interest and the Class R-III Interest ClassR-I Interest:The residual interest in REMICI for purposes of the REMIC Provisions. 13 ClassR-II Interest:The residual interest in REMICII for purposes of the REMIC Provisions. ClassR-III Interest:The residual interest in REMICIII for purposes of the REMIC Provisions. Class Unpaid Interest Amounts:As to any Distribution Date and any interest-bearing Class of Certificates, the amount by which the aggregate Class Interest Shortfalls for such Class on prior Distribution Dates exceeds the amount distributed on such Class on prior Distribution Dates pursuant to clause (ii) of the definition of “Accrued Certificate Interest” for such Class. Closing Date:[], 200[ ]. Code:The Internal Revenue Code of 1986, including any successor or amendatory provisions. Collection Account:As defined in Section3.10. Commission:The U.S. Securities and Exchange Commission. Compensating Interest:For any Distribution Date, the lesser of (a)the Prepayment Interest Shortfall, if any, for such Distribution Date, with respect to voluntary Principal Prepayments in full by the Mortgagor (excluding any payments made upon liquidation of the Mortgage Loan), and (b)the amount of the Servicing Fee payable to the Servicer for such Distribution Date. Condemnation Proceeds:All awards, compensation and/or settlements in respect of a Mortgaged Property, whether permanent or temporary, partial or entire, by exercise of the power of eminent domain or condemnation. Cooperative Corporation: With respect to any Cooperative Loan, the cooperative apartment corporation that holds legal title to the related Cooperative Property and grants occupancy rights to units therein to stockholders through Proprietary Leases or similar arrangements. Cooperative Lien Search:A search for (a) federal tax liens, mechanics’ liens, lis pendens, judgments of record or otherwise against (i) the Cooperative Corporation and (ii) the seller of the Cooperative Unit, (b) filings of Financing Statements and (c) the deed of the Cooperative Property into the Cooperative Corporation. Cooperative Loan:A Mortgage Loan that is secured by a first lien on and a perfected security interest in Cooperative Shares and the related Proprietary Lease granting exclusive rights to occupy the related Cooperative Unit in the building owned by the related Cooperative Corporation. 14 Cooperative Property:With respect to any Cooperative Loan, all real property and improvements thereto and rights therein and thereto owned by a Cooperative Corporation including without limitation the land, separate dwelling units and all common elements. Cooperative Shares:With respect to any Cooperative Loan, the shares of stock issued by a Cooperative Corporation and allocated to a Cooperative Unit and represented by stock certificates. Cooperative Unit:With respect to any Cooperative Loan, a specific unit in a Cooperative Property. Corporate Trust Office.The designated office of the Trustee or the Trust Administrator, as the case may be, at which at any particular time its corporate trust business with respect to this Agreement is administered, which office at the date of the execution of this Agreement is located at (i) with respect to the Trustee, [], Attention: [] or at such other address as the Trustee may designate from time to time by notice to the Certificateholders, the Depositor, the Servicer, the Master Servicer, the Originator and the Trust Administrator, or (ii) with respect to the Trust Administrator, (A)for certificate transfer purposes, [], Attention: [], and (B) for all other purposes, [], Attention:[] and which is the address to which notices to and correspondence with the Trust Administrator should be directed. Corresponding Loan Group: Credit Enhancement Percentage:With respect to any Distribution Date, the percentage obtained by dividing (x) the aggregate Certificate Principal Balance of each Class of Certificates junior in priority to such Class and the Overcollateralized Amount by (y) the aggregate Stated Principal Balance of the Mortgage Loans calculated prior to taking into account distributions of principal on the Mortgage Loans and distribution of the Group 1 Principal Distribution Amount, Group 2 Principal Distribution Amount and the Group 3 Principal Distribution Amount to the Holders of the Certificates then entitled to distributions of principal on such Distribution Date. Cross-Over Date:The Distribution Date on which the aggregate Certificate Principal Balance of the Subordinate Certificates has been reduced to zero. Cumulative Realized Losses:With respect to any Distribution Date, a fraction, expressed as a percentage, obtained by dividing (x) the aggregate amount of Realized Losses incurred on the Mortgage Loans from the Cut-off Date through the last day of the related Due Period by (y) the aggregate Stated Principal Balance of the Mortgage Loans as of the Cut-off Date. Current Interest:With respect to any Distribution Date for each Class of the Offered Certificates, the aggregate amount of interest accrued during the related Interest Accrual Period at the applicable Pass-Through Rate on the related Class Certificate Balance immediately prior to such Distribution Date, as reduced by such Class’s share of Net Prepayment Interest Shortfalls and Relief Act Interest Shortfalls for the related Due Period allocated to such Classpursuant to Section4.02. 15 [Custodial Fee:With respect to each Mortgage Loan and any Distribution Date, an amount equal to the product of (i) one twelfth of the Custodial Fee Rate and (ii) the Stated Principal Balance of such Mortgage Loans as of the first day of the calendar month preceding the month in which such Distribution Date occurs. Custodial Fee Rate:0.[]% per annum; provided, however, that if SunTrust Bank, National Association ceases to be the Custodian, the Custodial Fee Rate shall be 0.[]% per annum.] Custodial File:With respect to each Mortgage Loan, the file retained by the Custodian consisting of items (a)-(h) as listed on ExhibitK hereto. Custodian:SunTrust Bank, and any successor thereto appointed hereunder. Cut-off Date:With respect to the Initial Mortgage Loans, the Initial Cut-off Date; with respect to the Subsequent Mortgage Loans, the Subsequent Cut-off Date; and with respect to all Qualified Substitute Mortgage Loans, their respective dates of substitution.References herein to the “Cut-off Date,” when used with respect to more than one Mortgage Loan, shall be to the respective Cut-off Dates for such Mortgage Loans. Cut-off Date Pool Principal Balance:With respect to the Initial Mortgage Loans, the Aggregate Loan Balance as of the Initial Cut-off Date. Data Tape Information:The information provided by the Originator as of the Cut-off Date to the Depositor setting forth the following information with respect to each Mortgage Loan: (1)the Originator’s Mortgage Loan identifying number; (2)the Mortgagor’s name; (3)the street address of the Mortgaged Property including the city, state and zip code; (4)a code indicating whether the Mortgaged Property is owner-occupied, a second home or investment property; (5)the number and type of residential units constituting the Mortgaged Property (i.e., a single family residence, a 2-4 family residence, a unit in a condominium project or a unit in a planned unit development, manufactured housing); (6)the original months to maturity or the remaining months to maturity from the Cut-off Date, in any case based on the original amortization schedule and, if different, the maturity expressed in the same manner but based on the actual amortization schedule; (7)the Loan-to-Value Ratio at origination; (8)the Mortgage Interest Rate as of the Cut-off Date; (9)the date on which the Scheduled Payment was due on the Mortgage Loan and, if such date is not consistent with the Due Date currently in effect, such Due Date; (10)the stated maturity date; (11)the amount of the Scheduled Payment as of the Cut-off Date; (12)the last payment date on which a Scheduled Payment was actually applied to pay interest and, if applicable, the outstanding principal balance; (13)the original principal amount of the Mortgage Loan; (14)the principal balance of the Mortgage Loan as of the close of business on the Cut-off Date, after deduction of payments of principal due and collected on or before the Cut-off Date; (15)with respect to Adjustable Rate Mortgage Loans, the Adjustment Date; (16)with respect to Adjustable Rate Mortgage Loans, the Gross Margin; (17)with respect to Adjustable Rate Mortgage Loans, the Lifetime Rate Cap under the terms of the Mortgage Note; (18)with respect to Adjustable Rate Mortgage Loans, a code indicating the type of Index; (19)with respect to Adjustable Rate Mortgage Loans, the Periodic Mortgage Interest Rate Cap 16 under the terms of the Mortgage Note; (20)the type of Mortgage Loan (i.e., fixed rate, adjustable rate, first lien); (21)a code indicating the purpose of the loan (i.e., purchase, rate and term refinance, equity take-out refinance); (22)a code indicating the documentation style (i.e., full documentation, easy documentation or stated income); (23)the loan credit classification (as described in the Underwriting Guidelines); (24)whether such Mortgage Loan provides for a Prepayment Premium; (25)the Prepayment Premium period of such Mortgage Loan, if applicable; (26)a description of the Prepayment Premium, if applicable; (27)the Mortgage Interest Rate as of origination; (28)the credit risk score at origination; (29)the date of origination; (30)the Mortgage Interest Rate adjustment period; (31)the Minimum Mortgage Interest Rate; (32)the Mortgage Interest Rate calculation method (i.e.,30/360, simple interest, other); (33)a code indicating whether the Mortgage Loan is a High Cost Mortgage Loan; (34)a code indicating whether the Mortgage Loan has been modified; (35)the current Loan-to-Value Ratio; (36)the Due Date for the first Scheduled Payment; (37)the original Scheduled Payment due; (38)with respect to the related Mortgagor, the debt-to-income ratio; (39)the Appraised Value of the Mortgaged Property; (40)the sales price of the Mortgaged Property if the Mortgage Loan was originated in connection with the purchase of the Mortgaged Property; (41)the MERS identification number; and (42)a code indicating if a Mortgage Loan is a 30-Day Delinquency.With respect to the Mortgage Loans in the aggregate:(1)the number of Mortgage Loans; (2)the current aggregate outstanding principal balance of the Mortgage Loans; (3)the weighted average Mortgage Interest Rate of the Mortgage Loans; and (4)the weighted average maturity of the Mortgage Loans. Debt Service Reduction:With respect to any Mortgage Loan, a reduction by a court of competent jurisdiction in a proceeding under the United States Bankruptcy Code in the Scheduled Payment for such Mortgage Loan which became final and non-appealable, except for such a reduction resulting from a Deficient Valuation or any reduction that results in a permanent forgiveness of principal. Deficient Valuation:With respect to any Mortgage Loan, a valuation of the related Mortgaged Property by a court of competent jurisdiction in an amount less than the then outstanding principal balance of the Mortgage Loan, which valuation results from a proceeding initiated under the United States Bankruptcy Code. Definitive Certificates:Any Certificate evidenced by a Physical Certificate and any Certificate issued in lieu of a Book-Entry Certificate pursuant to Section5.02(e). Delay Delivery Mortgage Loans:The Mortgage Loans for which all or a portion of a related Mortgage File is not delivered to the Trustee on the Closing Date.The number of Delay Delivery Mortgage Loans shall not exceed 25% of the aggregate number of Mortgage Loans as of the Closing Date. Deleted Mortgage Loan:As defined in Section2.03(c). Delinquency Percentage:With respect to any month, the quotient (expressed as a percentage) of (1) the Stated Principal Balance of the 60+ Day Delinquent Mortgage Loans, divided by (2) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of 17 the related month, not including in both (1) and (2) a Liquidated Mortgage Loan as of the end of the Prepayment Period or any Mortgage Loan purchased by the [Servicer] pursuant to Section 3.28. Denomination:With respect to each Certificate, the amount set forth on the face thereof as the “Initial Certificate Balance of this Certificate” or the Percentage Interest appearing on the face thereof. Depositor:SunTrust Mortgage Securitization, LLC, a Delaware limited liability company, and its successors in interest. Depository:The initial Depository shall be The Depository Trust Company, the nominee of which is CEDE & Co., as the registered Holder of the Book-Entry Certificates.The Depository shall at all times be a “clearing corporation” as defined in Section8-102(a)(5) of the Uniform Commercial Code of the State of New York. Depository Institution:Any depository institution or trust company, including the Trustee, that (a)is incorporated under the laws of the United States of America or any State thereof, (b)is subject to supervision and examination by federal or state banking authorities and (c)has outstanding unsecured commercial paper or other short-term unsecured debt obligations that are rated P-1 by Moody’s and A-1 by Standard & Poor’s. Depository Participant:A broker, dealer, bank or other financial institution or other Person for whom from time to time a Depository effects book-entry transfers and pledges of securities deposited with the Depository. Determination Date:With respect to each Distribution Date, the 15th day of the calendar month in which such Distribution Date occurs or, if such 15th day is not a Business Day, the Business Day immediately preceding such 15th day. Distribution Date:The 25th day of each calendar month after the initial issuance of the Certificates, or if such day is not a Business Day, the next succeeding Business Day, commencing in [] 200[ ]. Document Certification and Exception Report:The report attached to ExhibitF hereto. Due Date:The day of the month on which the Scheduled Payment is due on a Mortgage Loan, exclusive of any days of grace. Due Period:With respect to any Distribution Date, the period commencing on the second day of the calendar month preceding the month in which such Distribution Date occurs and ending on the first day of the calendar month in which such Distribution Date occurs. Eligible Account:Either (i)an account maintained with a federal or state chartered depository institution or trust company the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is a subsidiary of a holding company, the short-term unsecured debt obligations of such holding company) are rated A-1 by Standard & 18 Poor’s and P-1 by Moody’s (and a comparable rating if another Rating Agency is specified by the Depositor by written notice to the Servicer) at the time any amounts are held on deposit therein, (ii)a trust account or accounts maintained with a federal or state chartered depository institution or trust company acting in its fiduciary capacity or (iii)any other account acceptable to each Rating Agency.Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trust Administrator or the Trustee. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA-Restricted Certificate:As specified in the Preliminary Statement. Escrow Account:The Eligible Account or Accounts established and maintained pursuant to Section3.09(b). Escrow Payments:As defined in Section3.09(b) of this Agreement. Excess Funding Amount:The amount remaining on deposit in the Pre-Funding Account at the end of the Pre-Funding Period, exclusive of investment income. Excess Loss:With respect to any Mortgage Loan, the amount of any (i) Fraud Loss realized after the Fraud Loss Coverage Termination Date, (ii) Special Hazard Loss realized after the Special Hazard Coverage Termination Date or (iii) Deficient Valuation realized after the Bankruptcy Coverage Termination Date. Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder. Expense Fee Rate:As to each Mortgage Loan, a per annum rate equal to the sum of (i)the Master Servicing Fee Rate, (ii) the Servicing Fee Rate and (iii) the Custodial Fee Rate (if applicable). Expense Fees:As to each Mortgage Loan, the sum of the Servicing Fee, the Master Servicing Fee and the Custodial Fee (if applicable). FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. Final Recovery Determination:With respect to any defaulted Mortgage Loan or any REO Property (other than a Mortgage Loan or REO Property purchased by the Originator as contemplated by this Agreement), a determination made by the Servicer that all Insurance Proceeds, Condemnation Proceeds, Liquidation Proceeds and other payments or recoveries which the Servicer, in its reasonable good faith judgment, expects to be finally recoverable in respect thereof have been so recovered.The Servicer shall maintain records, prepared by a Servicing Officer, of each Final Recovery Determination made thereby and deliver a certificate of a Servicing Officer evidencing such determination to the Master Servicer. 19 Final Scheduled Distribution Date:The Final Scheduled Distribution Date for each Class of Certificates is the Distribution Date occurring in [] 20[]. Fitch:Fitch, Inc.If Fitch is designated as a Rating Agency in the Preliminary Statement, for purposes of Section10.05(b) the address for notices to Fitch shall be Fitch, Inc., One State Street Plaza, New York, New York 10004, Attention:Residential Mortgage Pass-Through Group, or such other address as Fitch may hereafter furnish to the Depositor, the Servicer, the Master Servicer, the Trust Administrator and the Trustee. Form 8-K Disclosure Information:As defined in Section 4.07(a)(iii). Formula Rate: With respect to each Class of LIBOR Certificates, the lesser of (a) the Base Rate for such Class and (b) the related [Base Rate]. Fraud Loan:A Liquidated Loan as to which a Fraud Loss has occurred. Fraud Loss Coverage Amount:As of the Closing Date, $[] subject to reduction from time to time by the aggregate amount of Fraud Losses that would have been previously allocated to the Subordinate Certificates in the absence of the Loss Allocation Limitation since the Cut-off Date.In addition, such Fraud Loss Coverage Amount will be reduced on August 1, 2010, to an amount equal to $[] less the aggregate amount of Fraud Losses that would have been previously allocated to the Subordinate Certificates in the absence of the Loss Allocation Limitation since the Cut-off Date and (c) after the earlier to occur of the Cross-Over Date and August 1, 2012, to zero. Fraud Loss Coverage Termination Date:The point in time at which the Fraud Loss Coverage Amount is reduced to zero. Fraud Losses:Realized Losses on Mortgage Loans as to which a loss is sustained by reason of a default arising from fraud, dishonesty or misrepresentation in connection with the related Mortgage Loan, including a loss by reason of the denial of coverage under any related Primary Insurance Policy because of such fraud, dishonesty or misrepresentation as reported by the Servicer to the Master Servicer. Gross Margin:With respect to each Adjustable Rate Mortgage Loan, the fixed percentage amount set forth in the related Mortgage Note to be added to the applicable Index to determine the Mortgage Interest Rate. Group 1 Available Funds:As to any Distribution Date, the sum of (a) the aggregate amount held in the Collection Account at the close of business on the Servicer Remittance Date and, without duplication, on deposit in the Distribution Account at the close of business of the related Distribution Account Deposit Date, attributable to the Group 1 Mortgage Loans net of (i) the Amount Held for Future Distribution related to the Group 1 Mortgage Loans, (ii) amounts related to the Group 1 Mortgage Loans permitted to be withdrawn from the Collection Account pursuant to clauses (i)-(viii) inclusive and clauses (ix)(a)(ii), (x) and (xi) of Section 3.10(a), (iii) after giving effect to all amounts deposited to the Distribution Account from the Collection Account, amounts related to each of the Group 1 Mortgage Loans permitted to be withdrawn 20 from the Distribution Account pursuant to clauses (i)-(iv) inclusive of Section 3.10(b) each as it relates to the Group 1 Mortgage Loans, and (iv) any amounts representing Fair Market Value Excess with respect to a Group 1 Mortgage Loan received in connection with the termination of the Trust Fund pursuant to Section 10.01 hereof, (b) the amount of the related Advances related to the Applicable Fraction of each of the Group 1 Mortgage Loans and (c) in connection with each Deleted Mortgage Loan in Loan Group 1, the Purchase Price and Substitution Adjustment Amount of each such Mortgage Loan to be deposited on the related Distribution Account Deposit Date. Group 1 Certificates:The Class 1-A Certificates. Group 1 Mortgage Loans:The Mortgage Loans identified on the Mortgage Loan Schedule as Group 1 Mortgage Loans. Group 1 Principal Balance:As to any Distribution Date, the aggregate of the Scheduled Principal Balance of each Group 1 Mortgage Loan which was an Outstanding Mortgage Loan on the Due Date in the month preceding the month of such Distribution Date. Group 2 Available Funds:As to any Distribution Date, the sum of (a) the aggregate amount held in the Collection Account at the close of business on the Servicer Remittance Date and, without duplication, on deposit in the Distribution Account at the close of business of the related Distribution Account Deposit Date, attributable to each of the Group 2 Mortgage Loans net of (i) the Amount Held for Future Distribution related to the Group 2 Mortgage Loans, (ii) amounts related to the Group 2 Mortgage Loans permitted to be withdrawn from the Collection Account pursuant to clauses (i)-(viii) inclusive and clauses (ix)(a)(ii), (x) and (xi) of Section 3.10(a), (iii) after giving effect to all amounts deposited to the Distribution Account from the Collection Account, amounts related to each of the Group 2 Mortgage Loans permitted to be withdrawn from the Distribution Account pursuant to clauses (i)-(iv) inclusive of Section 3.10(b) each as it relates to the Group 2 Mortgage Loans, and (iv) any amounts representing Fair Market Value Excess with respect to a Group 2 Mortgage Loan received in connection with the termination of the Trust Fund pursuant to Section 10.01 hereof, (b) the amount of the related Advances related to each of the Group 2 Mortgage Loans and (c) in connection with each Deleted Mortgage Loan in Loan Group 2, the Purchase Price and Substitution Adjustment Amount of each such Mortgage required to be deposited on the related Distribution Account Deposit Date. Group 2 Certificates:The Class 2-A Certificates. Group 2 Mortgage Loans:The Mortgage Loans identified on the Mortgage Loan Schedule as Group 2 Mortgage Loans. Group 2 Principal Balance:As to any Distribution Date, the aggregate of the Scheduled Principal Balance of each Group 2 Mortgage Loan which was an Outstanding Mortgage Loan on the Due Date in the month preceding the month of such Distribution Date. Group 3 Available Funds:As to any Distribution Date, the sum of (a) the aggregate amount held in the Collection Account at the close of business on the Servicer Remittance Date and, without duplication, on deposit in the Distribution Account at the close of business of the related Distribution Account Deposit Date, attributable to the Group 3 Mortgage Loans net of (i) the Amount Held for Future Distribution related to the Group 3 Mortgage Loans, (ii) amounts 21 related to the Group 3 Mortgage Loans permitted to be withdrawn from the Collection Account pursuant to clauses (i)-(viii) inclusive and clauses (ix)(a)(ii), (x) and (xi) of Section 3.10(a), (iii) after giving effect to all amounts deposited to the Distribution Account from the Collection Account, amounts related to the Group 3 Mortgage Loans permitted to be withdrawn from the Distribution Account pursuant to clauses (i)-(iv) inclusive of Section 3.10(b) each as it relates to the Group 3 Mortgage Loans, and (iv) any amounts representing Fair Market Value Excess with respect to a Group 3 Mortgage Loan received in connection with the termination of the Trust Fund pursuant to Section 10.01 hereof, (b) the amount of the related Advances related to the Group 3 Mortgage Loans and (c) in connection with any Deleted Mortgage Loan in Loan Group 3, the aggregate of the Purchase Price and Substitution Adjustment Amount of each such Mortgage Loan required to be deposited on the related Distribution Account Deposit Date. Group 3 Certificates:The Class 3-A Certificates. Group 3 Mortgage Loans:The Mortgage Loans identified on the Mortgage Loan Schedule as Group 3 Mortgage Loans. Group 3 Principal Balance:As to any Distribution Date, the aggregate of the Scheduled Principal Balance of each Group 3 Mortgage Loan which was an Outstanding Mortgage Loan on the Due Date in the month preceding the month of such Distribution Date. Group Available Funds:Any of the Group 1 Available Funds, Group 2 Available Funds or Group 3 Available Funds, as applicable. Group Balance:Any of the Group 1 Principal Balance, Group 2 Principal Balance or Group 3 Principal Balance, as applicable. Group Subordinate Amount:For any Distribution Date and Loan Group, an amount equal to the aggregate Stated Principal Balance of the Mortgage Loans in that Loan Group as of the Due Date in the month prior to the month of such Distribution Date and the amount in the related Pre-Funding Account as of the first day of the Due Period, minus the aggregate Class Certificate Balance of the related Senior Certificates immediately prior to such Distribution Date. High Cost Mortgage Loan:A Mortgage Loan classified as (a)a “high cost” loan under the Home Ownership and Equity Protection Act of 1994, (b)a “high cost,” “threshold,” “covered” or “predatory” loan under any other applicable state, federal or local law (or a similarly classified loan using different terminology under a law imposing heightened regulatory scrutiny or additional legal liability for residential Mortgage Loans having high interest rates, points and/or fees) or (c) a High Cost Loan or Covered Loan as defined in the Standard & Poor’s LEVELS® Glossary attached as Exhibit P (the “Glossary”) where (x) a “High Cost Loan” is each loan identified in the column “Category under applicable anti-predatory lending law” of the table entitled “Standard &
